—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 7, 1998, convicting defendant, after a nonjury trial, of *238manslaughter in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 18 years and 10 years, respectively, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People disproved defendant’s justification defense beyond a reasonable doubt, particularly with respect to the duty to retreat.
We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Nardelli, Ellerin, Wallach and Andrias, JJ.